UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1405



DOUGLAS L. MILLER; DEBORA A. MILLER,

                                          Plaintiffs - Appellants,

          versus


KING GEORGE COUNTY, VIRGINIA; BOARD OF
SUPERVISORS OF KING GEORGE COUNTY, VIRGINIA;
COUNTY ADMINISTRATOR OF KING GEORGE COUNTY,
VIRGINIA; JACK GREEN, Director of Community
Development, King George County, Virginia,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00010-HEH)


Submitted:   January 30, 2008                 Decided:   May 12, 2008


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip Carter Strother, Robert Jackson Allen, STROTHER LAW OFFICES,
PLC, Richmond, Virginia, for Appellants. Edward W. Cameron,
David C. Gutkowski, ODIN, FELDMAN & PITTLEMAN, P.C., Fairfax,
Virginia; Matthew J. Britton, County Attorney, King George,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Douglas L. and Debora A. Miller appeal the district

court’s order dismissing their 42 U.S.C. § 1983 (2000) complaint as

barred by the statute of limitations and for failure to exhaust

state    remedies.      Their   complaint   asserted   that   an   ordinance

regulating their well water system was unconstitutional.                 On

appeal, they challenge only the dismissal of their due process

claims.    We affirm.

            The Millers first contend that they may challenge an

unconstitutional ordinance at any time, and therefore, the statute

of limitations is inapplicable.       Section 1983 suits are generally

subject to statutes of limitations, and the particular statute used

is the most analogous state limitations period.                See National

Advert. Co. v. Raleigh, 947 F.2d 1158, 1161 (4th Cir. 1991).            The

parties do not dispute that, if this case is subject to a statute

of limitations, the appropriate limitations statute is two years.

See Va. Code Ann. § 8.01-243(A) (Michie 2007).                We reject the

Millers’ contention that this statute of limitations does not apply

to § 1983 suits challenging the constitutionality of a state

ordinance.

            The Millers next contend that the statute was tolled

under Va. Code Ann. § 8.01-229(E)(1) (Michie 2007), which reads as

follows:

        [I]f any action is commenced within the prescribed
        limitation period and for any cause abates or is

                                    - 3 -
      dismissed without determining the merits, the time such
      action is pending shall not be computed as part of the
      period within which such action may be brought, and
      another action may be brought within the remaining
      period.

Specifically, the Millers assert that the time period during which

their state cases challenging the ordinance were pending should not

count against them and that tolling the statute during the pendency

of the state cases would render their action timely.

              While it is debatable whether the Millers’ civil cases

could toll the statute, there is no question that a criminal case

instituted against Mr. Miller would not satisfy the statutory

requirements for tolling.        The term “action” in the statute refers

to   “civil    litigation   in   both   the   state   and   federal    courts.”

Welding, Inc. v. Bland County Srv. Auth., 541 S.E.2d 909, 912 (Va.

2001).    Therefore, at the latest, the statute began to run on

March 10, 2004, when the Millers’ petition for appeal was denied in

their most recent civil case.            Because the Millers filed the

instant complaint in January 2007, over two years later, their

complaint was untimely filed.

              Finally, The Millers assert that they have been and still

are subject to continuing harassment and unconstitutional actions

by the Defendants. Thus, they claim that their complaint should be

considered      timely   filed    within      two   years   of   the     latest

unconstitutional actions.




                                    - 4 -
            “A    continuing     violation     is   occasioned   by   continual

unlawful    acts,    not   continual     ill    effects   from   an    original

violation.”      National Advert., 947 F.2d at 1166.        If the statutory

violation does not occur at a single moment and instead is a series

of separate acts and if the same alleged violation is committed at

the time of each act, the limitations period begins anew with each

violation and only those violations preceding the filing of the

complaint by the full limitations period are foreclosed.                Id. at

1167.    With regard to statutory or regulatory challenges, we have

found continuing violations where regulations continued to be

applied to persons within the statutory limitations period.                 Id.

In such cases, we consider the following factors: (1) the harm to

the plaintiff and whether that harm has been compounded by further

governmental     actions   and    (2)   whether     unfairness   results   from

finding the continuing wrong exception inapplicable.                    Id. at

1167-68 (finding no continuing violation where statute applied once

to discrete set of individuals with a foreseeable, ascertainable

harm).

            Applying these factors, we conclude that there was no

continuing violation in this case.           Here, the harm to the Millers

occurred when they were found in violation of the zoning ordinance

in 2001.    The additional “violations” cited by the Millers were

merely the County’s attempts to bring the Millers into compliance

and were in large part caused by the Millers’ refusal to comply


                                     - 5 -
with county and court orders.*     It was entirely foreseeable to the

Millers that their continued failure to conform to the zoning

requirements would result in civil and criminal penalties.           Once

they were cited for a zoning violation, the Millers were in a

position to challenge the ordinance in state and federal court. In

fact, if any unfairness could occur in this case, it would result

from permitting the Millers to challenge the 2001 finding that they

were in violation of zoning laws nearly six years after notice of

the violation.   Accordingly, we find that the continuing violation

exception is inapplicable in this case.      See id. at 1168 (holding

that there was no continuing violation when ordinance’s enactment

caused   the   alleged   harm,   even   though   the   city   took   later

enforcement action).

           Accordingly, we affirm.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




     *
      The Millers attempt to show that the unconstitutional actions
of the Defendants are still continuing by filing documents about
current state proceedings with their appeal.        However, these
documents were not before the district court, and we previously
denied the Millers’ motion for leave to file attachments.

                                  - 6 -